Citation Nr: 0735819	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-37 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder. 



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  


FINDINGS OF FACT

1.  The veteran's service medical records do not show 
evidence of hypertension in service or within one year of 
service separation.

2.  The veteran has a current diagnosis of hypertension.

3.  The evidence of record does not relate the veteran's 
hypertension to service or to a service-connected disorder, 
to include post-traumatic stress disorder (PTSD). 


CONCLUSION OF LAW

Hypertension was not incurred in active duty service, nor may 
it be presumed to have been so incurred, and it was not 
caused or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in September 2004 advised the veteran of 
the foregoing elements of the notice requirements.  Further, 
the purpose behind the notice requirements has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran served on active duty from April 1965 to April 
1967.  He has previously established service connection for 
PTSD, gunshot wound of the left leg, right leg scar, and 
hookworm infestation.  Through his statements and testimony 
herein, he attributes his hypertension to his service-
connected PTSD.  

The record does not reflect, nor does the veteran assert, 
that his hypertension is directly related to service.  
Instead, the veteran argues that his hypertension was caused 
by his service-connected PTSD.  To that end, there is no 
evidence that relates the veteran's hypertension directly to 
his military service or to any incident therein.  
Additionally, there is no evidence that the veteran had 
hypertension in service or within the one-year presumptive 
period.  Accordingly, service connection for hypertension on 
a direct or presumptive basis is not warranted.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309.

In a November 2005 substantive appeal, the veteran indicated 
that his doctor had stated that there was a nexus between his 
hypertension and his service-connected PTSD.  In an April 
2007 hearing before the RO, the veteran explained that he had 
asked his doctor whether "it could be a possibility that 
there could be a connection between" his hypertension and 
his PTSD, and that the doctor had responded that it was 
"just a possibility."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (holding that "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence"); see also 
Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. 
Brown, 9 Vet. App. 235 (1996).  At the hearing, the veteran's 
representative indicated that he would produce a written 
opinion from the veteran's physician as to the nexus between 
the veteran's hypertension and service-connected PTSD.  No 
such opinion has been received.  In addition, the veteran 
indicated that he had only received treatment for his 
hypertension at the VA Medical Center in Milwaukee, 
Wisconsin.  The veteran's VA treatment records from this 
facility have been obtained by the RO and are associated with 
the veteran's claims folder.  The VA treatment records do not 
reflect an opinion that the veteran's hypertension is related 
to his service-connected PTSD.

During the hearing before the RO held in April 2007, the 
veteran testified that he believed that his hypertension was 
related to his PTSD.  Specifically, the veteran testified 
that he notices his blood pressure elevate when he is 
anxious, irritated, or when he is faced with problems.  The 
Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the veteran's statements and testimony, as 
a lay person, are not competent evidence to assert that a 
relationship exists between his service-connected PTSD and 
his hypertension.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

After careful consideration, the Board concludes that the 
evidence of record does not support a grant of service 
connection for hypertension on a secondary basis.  In 
December 2004, the veteran underwent a VA examination for 
hypertension.  The VA examiner diagnosed essential 
hypertension, and concluded that "[t]his is in no way 
related to PTSD."  The VA examiner explained that the cause 
of hypertension is unknown with 90 percent of patients, and 
that exacerbations of PTSD would not result in a chronically 
elevated systemic hypertension.  The examiner opined that the 
progression of the veteran's hypertension is likely related 
to both lifestyle and genetic factors.  There are no other 
opinions of record which speak to this issue.  Accordingly, 
without medical evidence of a relationship between the 
veteran's hypertension and a service-connected disorder, 
service connection for hypertension on a secondary basis is 
not warranted. 

Because there is no evidence of hypertension in service or 
within one year of service separation, and no opinion 
relating the veteran's hypertension to service or to a 
service-connected disability, the preponderance of the 
evidence is against his claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension, to include as secondary 
to a service-connected disorder, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


